DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 6 January 2021 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 6 January 2021, claim 1 has been amended, claims 25-43 have been added.
Claims 1 and 25-43 are pending.
Claims 1 and 25-43 are rejected.
Interview Request
Applicants’ interview request (Rem. 7) to discuss the claims in the present application and the references cited by the Examiner in rejecting the claims is not able to be granted prior to the issuance of the Office action due to the time frame required by Examiner to reply to Applicants’ response. Applicants are welcome to resubmit an interview request in response to the Office action herein.
Double Patenting
In light of the claim amendments, the double patenting rejection from the last Office action is maintained, as applied to the current claims. (Rem. 7)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 6,757,273) in view of Lee et al (US Pub. 2014/0366070).
Regarding claim 1, Hsu discloses a computer-implemented method, the method comprising: 
receiving a data packet in a plurality of data packets, the receiving including inspecting the data packet (fig. 6, element 108 “streaming” traffic; col 9, lines 15-18, streaming video is routed to the bandwidth-smoothing scheme selector 72); 
determining, based on the inspection of the data packet, an amount of bandwidth required for transmission of the received data packet to a user device and a data required by the user device in connection with the data packet (fig. 6, element 72 bandwidth smoothing entity (BSE or proxy), element 112 executing bandwidth smoothing scheme; 9:19—38, As indicated by the block 112, the bandwidth-smoothing scheme selector is operable to execute a bandwidth-smoothing scheme and is provided with an indication of the buffer size of the buffer at the mobile station as well as statistics associated with the streaming video to select a bandwidth plan); 
determining at least one condition and a current modulation and coding scheme associated with the radio link for transmitting the received data packet to the user device (fig. 6, element 112 executing bandwidth smooth scheme; 8:56-67, the mobile station 22 is formed of one of three types of devices, a mobile terminal, a personal computer, or a mobile terminal coupled together with a personal computer, or the like; 9:19-38, Once the appropriate amount of bandwidth is allocated, the streaming video is routed to the mobile station; 9:53-64, buffer full or empty indication is also used at the decision block 114 in the determination of whether to alter the bandwidth allocated to the communication of the streaming video); and 
transmitting … the received data packet to the user device (fig. 6, element 116 from BSE 72 to mobile stations 22; 9:19-38, the streaming video is routed, indicated by the segment 116, onto the mobile station).
using a transmission control protocol (TCP). However Lee from an analogous art discloses using TCP between the terminal and the streaming proxy (para. 42). It’s noted that Hsu also discloses the MCS information used for transfering the downlink traffic to the UE is part of information to and from the BS 802 (para. 143, 145). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use TCP for streaming to the terminal as taught by Lee in the network of Hsu in order to support selection of bitrate for video transmission (Lee, para. 4).

Regarding claim 25, Hsu further discloses wherein a base station performs at least one of the receiving, the determining the at least one condition, the determining of the amount of bandwidth required, and the transmitting the received data packet, the base station including at least one processor and at least one memory (9:55-57, bandwidth-smoothing scheme selector 72 is loated at the base station system 36).

Regarding claim 26, Hsu further discloses wherein the at least one condition includes at least one of the following: a position of the user device with respect to the base station and a quality of a radio signal frequency associated with the radio link (9:29-35, service re-negotiation to effectuate the communication of the streaming video).

Regarding claim 27, Lee further discloses wherein the at least one processor schedules transmission of the data packet from a server to the user device using TCP (para. 142). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use TCP for streaming from the server to the terminal as taught by Lee in the network of Hsu in order to support selection of bitrate for video transmission (Lee, para. 4).

Regarding claim 28, Hsu further discloses wherein the transmitting the received data packet further comprises throttling at least one data transmission on a radio bearer associated with the radio link to increase available bandwidth for transmission of the received data packet (fig. 6, element 114 need to change bandwidth?, element 118 service re-negotiation; 9:53-64).

Regarding claim 29, Hsu further discloses wherein the data packet is a video data packet (abstract).

Regarding claim 30, Hsu further discloses wherein the data required by the user device includes data required for reproduction of the video data packet on the user device (8:56-67, mobile terminal, personal computer, or mobile terminal coupled together with a personal computer; 9:19-25, statistics associated with the streaming video to select a bandwidth plan).

Regarding claim 31, Hsu discloses an apparatus comprising:
at least one programmable processor (fig. 4, bandwidth smoothing scheme selector 72; 8:11-20); and
a machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations (fig. 4, element 72; 8:11-20). Claim 31 further recites operations comprising substantially the method of claim 1, and is thus similarly rejected.

Claims 32-37 recite substantially identical subject matter as recited in claims 25-30, respectively, and are thus similarly rejected.

Regarding claim 38, Hsu discloses a computer program product comprising a machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (fig. 4, bandwidth smoothing scheme selector 72; 8:11-20). Claim 38 further recites operations comprising substantially the method of claim 1, and is thus similarly rejected.

Claims 39-43 recite substantially identical subject matter as recited in claims 25-28 and 30, respectively, and are thus similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Luat Phung/
Primary Examiner, Art Unit 2468